Citation Nr: 0105194	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-42 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
narcolepsy and, if so, whether entitlement to service 
connection is established.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from May 1965 to October 1969 
and from September 1971 to July 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Francisco, 
California.

Service connection for narcolepsy was denied in an October 
1969 rating decision, and the veteran states that he received 
notice of this determination at that time.  No appeal was 
perfected therefrom, and, as such, this determination became 
final in accordance with applicable law.

In September 1992, the San Francisco RO received the 
veteran's request to reopen his claim, which it denied in a 
February 1993 rating decision, as no new and material 
evidence had been presented.  The veteran then filed this 
appeal.  During the pendency of this appeal, the Oakland RO 
determined that new and material evidence had been submitted 
sufficient to reopen the veteran's claim, but service 
connection was denied.

As discussed below, the Board is also of the opinion that new 
and material evidence has been submitted in this instance.  
Accordingly, the Board will then consider and address the 
merits of the veteran's claim for service connection for 
narcolepsy.


FINDINGS OF FACT

1.  Entitlement to service connection for narcolepsy was last 
denied in an October 1969 rating decision.

2.  Evidence received since the October 1969 rating decision 
consists primarily of private medical records and an opinion 
from a VA neurologist.  In effect, the state of the record 
has been so supplemented with evidence that bears directly 
and substantially upon the issue of entitlement to service 
connection.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

4.  The evidence of record is in equipoise with respect to 
the veteran's claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1969 rating decision 
that denied service connection for narcolepsy is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  The veteran's claim of entitlement to service connection 
for narcolepsy is reopened.  38 U.S.C.A. § 5108 (West 1991).

3.  The veteran's narcolepsy was aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (2000).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).

II.  Factual Background

When the RO considered the veteran's claim in October 1969, 
the evidence of record consisted of the veteran's service 
medical records.

The veteran's service medical records are negative for any 
clinical notation as to narcolepsy upon the veteran's 
entrance examination, but an August 1965 entry reflects the 
veteran's history of having periods of falling asleep prior 
to service.  The veteran was admitted for psychiatric 
observation and treatment from May 1966 to July 1966, and a 
June 1966 neurological examination indicates that the veteran 
possibly had narcolepsy.  At that time, the veteran reported 
that since eighth grade, he had had difficulty with the 
tendency of falling asleep during the day.  It was noted in 
the psychiatric discharge summary that the veteran had been 
continued on Ritalin and that his narcolepsy had improved.  
It was also noted that the veteran's narcolepsy had existed 
prior to his entry into service.  Various entries dated from 
June 1967 to October 1967 reflect the diagnosis of 
narcolepsy.  The veteran's first separation examination 
(conducted in July 1969) indicates that the veteran was 
rejected by the Air Force Academy because of, in part, his 
narcolepsy.  The veteran's September 1971 reenlistment 
examination reflects the diagnosis of narcolepsy, as does an 
August 1977 examination.  An April 1985 reenlistment 
examination indicates that the veteran had an adjustment 
disorder, for which he had attended group therapy, with a 
full recovery.  Entries dated from the early to mid 1980s 
reflect the diagnoses of a thought disorder, an adjustment 
disorder, and a schizoid personality.  The veteran's 
retirement examination is not of record.

Subsequent to October 1969, the record has been supplemented 
with copies of the veteran's service medical records, three 
VA examinations (conducted in September 1987 and in December 
1992), private medical records (dated from June 1991 to 
September 1994), the veteran's testimony at his October 1994 
RO hearing, and a VA medical opinion (dated in May 1998).

The veteran's service medical records are duplicates of those 
already contained in the claims file.

The September 1987 VA examination is negative for any reports 
or clinical notations regarding the veteran's narcolepsy.

The September 1987 VA psychiatric examination reflects the 
in-service diagnosis of narcolepsy, as well as the various 
diagnoses pertaining to the veteran's mental health.  The 
examiner did not comment further on the veteran's narcolepsy.

The December 1992 VA psychiatric examination reflects the 
historical diagnosis of narcolepsy and indicates that the 
veteran had recently been suspended from his job, because he 
had apparently been sleeping on duty.  Subsequent to 
evaluation, the examiner stated that the diagnosis of 
narcolepsy needed to be confirmed, as some of the veteran's 
eccentricity and oddity might be related to this more 
neurological diagnosis.

The veteran's private medical records confirm the diagnosis 
and treatment of narcolepsy.  It was noted in an April 1993 
letter from A. M. M., D. O., that the veteran had been 
treated in service for his narcolepsy.  A. M. M. was 
suspicious that some of the in-service psychiatric diagnoses 
that were given were erroneous and were, instead, directly 
related to the veteran's narcolepsy.  A. M. M. commented that 
the diagnosis of narcolepsy over the past two decades had 
become more common, due to the extension of the neurologic 
literature regarding narcolepsy.

At his October 1994 RO hearing, the veteran testified that he 
was currently taking medication for his narcolepsy.  
(Transcript (T.) at 1).  The veteran also testified that he 
had not been treated for narcolepsy prior to entering 
service.  (T. at 3).  Narcolepsy had been diagnosed in 
service, and the veteran had been treated with medication.  
(T. at 4).  The veteran noted that he had separated from 
service originally in 1969 but had reenlisted in 1971.  (T. 
at 5).  The veteran stated that he had noted his narcolepsy 
upon reenlistment, but they had let him through anyway.  (T. 
at 6).  After his reenlistment, he had continued to nod off 
sometimes, but he thought that that was normal, as he saw 
other people nod off.  Id.  The veteran indicated that at 
that time, he had stopped taking medication.  Id.  When asked 
if he had had sleep problems before going into service, the 
veteran stated that he probably did have some kind of 
problems, but he had not been aware of a medical condition.  
(T. at 11-12).  The veteran testified that he had received 
notice from the RO in October 1969 as to the denial of 
service connection for narcolepsy.  (T. at 12).  The veteran 
also testified that he had been rejected by the Air Force 
Academy because of his narcolepsy.  (T. at 13).  When asked 
if he had been given a retirement examination, the veteran 
responded in the affirmative, but he did not have a copy of 
it.  (T. at 14).  It was noted that neither the service 
representative nor the Hearing Officer had been able to find 
it.  Id.  

The May 1998 VA opinion, by a Board certified neurologist, 
states that the veteran's records indicate that the veteran's 
narcolepsy preexisted service, although it was not diagnosed 
until the veteran was in service.  As to whether the 
veteran's military service aggravated the veteran's 
narcolepsy, Dr. J. K. opined that it was the natural 
progression of the disease.  There was nothing about the 
military as compared to any other aspect of civilian life 
that he could imagine would have altered the veteran's 
clinical course.  Dr. J. K. also stated that the veteran had 
not really been given adequate follow-up after he was first 
diagnosed with narcolepsy, and clearly, the veteran's 
diagnosis was more or less overlooked from the 1970s to the 
1990s.  It was certainly unfortunate that the veteran had not 
been given better support, treatment, and follow-up care.  
Thus, even though the natural course of the veteran's 
narcolepsy was probably not altered by joining the military, 
the fact that the veteran was not given adequate support and 
treatment once the diagnosis was made, might have led to a 
poorer outcome than he would otherwise have.  While this was 
not clearly due to the disease itself but to its treatment, 
Dr. J. K. felt that the overall medical treatment that the 
veteran received did play a roll in his generally poor 
outcome.

III.  Analysis

When the RO considered and denied the veteran's claim in 
October 1969, it did so on the basis that the veteran's 
narcolepsy had preexisted service, and there was no evidence 
that the veteran's narcolepsy had been aggravated by his 
service.   Subsequently, the record was supplemented with 
just such evidence, i.e., the May 1998 VA opinion.  Given the 
presumption of credibility afforded evidence presented in an 
attempt to reopen a previously denied claim, the Board finds 
this additional evidence to be new and material evidence.  
See Justus v. Principi, supra; see also 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Specifically, the May 1998 VA opinion is new to the evidence 
of record, in that it was not before the RO in October 1969.  
As to its materiality, this opinion relates directly to the 
specific matter currently under consideration, entitlement to 
service connection for narcolepsy, given the RO's initial 
reasons and bases for its denial.  At that time, the record 
did not contain any evidence showing that the veteran's 
narcolepsy had been aggravated by his military service.  
Here, though, the May 1998 VA opinion addresses the issue of 
aggravation, and while it rejects aggravation of the 
veteran's narcolepsy per se, it does indicate that inadequate 
treatment and lack of follow-up led to a much poorer outcome 
than the veteran otherwise would have had and that the 
overall medical treatment that the veteran received played a 
role in his generally poor outcome.  Given this statement, 
the record now contains evidence that speaks to the in-
service aggravation of the veteran's narcolepsy.  As such, 
this additional correspondence must be considered in order to 
fairly decide the merits of the veteran's claim.  See 
38 C.F.R. § 3.156(a).

Turning to the merits of the veteran's claim for service 
connection for narcolepsy, the Board first finds that the 
veteran's narcolepsy did, indeed, exist prior to his entry 
into service.  While not noted upon the veteran's entrance 
examination, the veteran's service medical records contain 
the veteran's historical reports as to having had difficulty 
with the tendency to fall asleep prior to his entry into 
service.  Additionally, the veteran testified at his October 
1994 RO hearing, that although he did not know that he had a 
medical condition, he had had problems with sleeping before 
entering service.  Given the contemporaneous recordation of 
the veteran's pre-service problems falling asleep, as noted 
in his service medical records, as well as the veteran's 
statements throughout this current adjudication process, the 
Board concludes that there is clear and unmistakable (obvious 
or manifest) evidence that demonstrates that the veteran's 
narcolepsy existed prior to service. See 38 U.S.C.A.§ 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2000).

As the veteran's narcolepsy preexisted service, the Board 
must now determine whether it was aggravated by the veteran's 
service.  In this respect, the Board finds that the evidence 
of record is in equipoise.  Accordingly, the benefit of the 
doubt is given to the veteran as to this issue, and 
entitlement to service connection for narcolepsy is granted.  
See 38 U.S.C.A. § 5107(b).

With respect to the evidence against the veteran's claim, the 
Board acknowledges that other than the veteran's first period 
of active service, from May 1965 to October 1969, the 
veteran's service medical records are relatively silent as to 
the veteran's narcolepsy and fail to document any treatment 
of this disorder after his first period of service.  Further, 
as to the in-service treatment received by the veteran during 
his first period of active service, it was noted in the May 
1966 to July 1966 psychiatric evaluation that the veteran's 
narcolepsy had actually improved with continued use of 
Ritalin.  Moreover, the veteran was found qualified for 
reenlistment in September 1971 and continued in service until 
July 1987.  Also, the May 1998 VA opinion specifically states 
that the veteran's military service did not aggravate his 
narcolepsy and that any progression of the veteran's 
narcolepsy was the natural course of the disease.

Were the Board to confine its consideration of whether the 
veteran's narcolepsy was aggravated by his military service 
to the veteran's first period of active service, the Board 
would find that the evidence was against the veteran's claim, 
as apparently the veteran's narcolepsy improved, and he was 
able to later reenlist and serve for an additional 16 years.  
However, the Board cannot confine its consideration to the 
veteran's first period of active service but must, rather, 
review the evidence of record as to the veteran's service as 
a whole.

In this regard, the Board cannot ignore the May 1998 VA 
opinion.  Admittedly, it rejected a finding of aggravation of 
the veteran's narcolepsy per se, but it stressed that the 
veteran had not really been given adequate follow-up after he 
was first diagnosed with narcolepsy (which was in service), 
and clearly, the veteran's diagnosis was more or less 
overlooked from the 1970s to the 1990s (which includes the 
veteran's period of service from September 1971 to July 
1987).  It was unfortunate that the veteran had not been 
given better support, treatment, and follow-up care.  Even 
though the natural course of the veteran's narcolepsy was 
probably not altered by joining the military, the fact that 
the veteran was not given adequate support and treatment once 
the diagnosis was made, might have led to a poorer outcome 
than he would otherwise have.  While this was not clearly due 
to the disease itself but to its treatment, the overall 
medical treatment that the veteran received did play a roll 
in his generally poor outcome.

In this instance, the Board finds no supportable distinction 
between aggravation as defined by VA regulations and case law 
and the clinical opinion outlined above, which indicates that 
the veteran had a generally poor outcome (which could have 
been better with adequate support, treatment, and follow-up).  
Further, the Board questions whether the veteran's in-service 
diagnoses of a thought disorder, an adjustment disorder, and 
a schizoid personality, in the early to mid 1980s, were, 
instead, manifestations of the veteran's narcolepsy, as 
suggested by the April 1993 letter from A. M. M., D. O.  Were 
that the case, the Board would consider this to be evidence 
of aggravation.

In light of the above, therefore, the Board finds application 
of the benefit of the doubt appropriate in this instance, as 
there is an approximate balance of positive and negative 
evidence pertaining to the issue of entitlement to service 
connection for narcolepsy.  Accordingly, the benefit sought 
on appeal is granted.


ORDER

Entitlement to service connection for narcolepsy is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

